REQUESTED BY: Senator Rex Haberman Nebraska State Legislature State Capitol, Room 1124 Lincoln, NE 68509
Dear Senator Haberman:
This is in response to your letter of May 6, 1985, concerning LB 713. In that letter you note that the committee amendments to LB 713 provide that the State and the City of Lincoln will enter into a sale and leaseback agreement involving the Nebraska State Office Building.
Your question is simply whether or not the sale and leaseback of the Nebraska State Office Building is constitutional. We have examined this question and can find no basis for declaring that such a transaction would be unconstitutional. We would note, that the procedure generally complies with existing state law found in Neb.Rev.Stat. § 72-1401 et seq. (Reissue 1981).
Sincerely,
ROBERT M. SPIRE Attorney General
John Boehm Assistant Attorney General